Broadmark Funds 300 Drake's Landing Road, Suite 150 Greenbrae, California94904 December 28, 2012 FILED VIA EDGAR Mr. Dominic Minore United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Broadmark Funds (the "Trust") – Broadmark Tactical Plus Fund ("the Fund") File Nos.: 333-185002 and 811-22769 REQUEST FOR ACCELERATION Dear Mr. Minore: The Trust respectfully requests, pursuant to Rule 461(a) under the Securities Act of 1933, that the effective date of Pre-Effective Amendment No. 2 to the Registration Statement of the Trust on Form N-1A (the "Pre-Effective Amendment"), filed herewith, which filing responds to comments of the staff of the Securities and Exchange Commission with respect to the initial Registration Statement of the Trust, be accelerated so that the Pre-Effective Amendment may become effective on December 31, 2012 or as soon as practicable thereafter. Pursuant to Rule 461(a) under the 1933 Act, attached is a separate letter from Foreside Fund Services, LLC, the principal underwriter of the Fund's shares, requesting that the effective date of the Pre-Effective Amendment be accelerated so that it may become effective on December 31, 2012 or as soon as practicable thereafter. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (415) 925-4970. Sincerely, /s/ Christopher J. Guptill Christopher J. Guptill President Broadmark Funds
